Execution Copy
 
INDEMNITY AGREEMENT
 
THIS INDEMNITY AGREEMENT is made as of November 5, 2009 by and among Hong Kong
Chenxin International Development Limited, a Hong Kong company (“HKCo”), Fresh
Generation Overseas Limited (the “HKCo Stockholder”) and Marshall Davis (the
“Principal USCo Stockholder” or “Indemnitor”).
 
RECITALS
 
WHEREAS, HKCo, the HKCo Stockholder and MD Holdings Corp., a Nevada corporation
(“USCo”), entered into a Share Exchange Agreement, dated as of the date hereof
(the “Share Exchange Agreement”); and
 
WHEREAS, the Share Exchange Agreement requires as a condition to the obligation
of HKCo and the HKCo Stockholder to close that, among other things, the
Indemnitor provides an indemnity to the Indemnitees (as herein defined).
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Indemnitor and HKCo agree to
be legally bound as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01. Certain Definitions.  The following terms shall have the meanings
herein specified throughout this Agreement:
 
“Agreement”
This Indemnity Agreement, as same may be amended from time to time.
   
“Contract Documents”
The Share Exchange Agreement and any and all other documents comprising the
entire documentation relating to, pertaining to or delivered in connection with,
the Share Exchange Agreement, including, but not limited to, this Agreement.
   
“Governing Jurisdiction”
State of New York.
   
“Indemnitees”
HKCo and the HKCo Stockholder.
   
“Person”
Any natural person, partnership, limited liability company or corporation and
any other form of business or legal entity and any governmental or
quasi-governmental agency or authority.

 
 
 

--------------------------------------------------------------------------------

 
 
“Third Party Claims”
Any claims, liens, encumbrances, adverse interests, executions, levies, actions,
demands, injunctions, orders, judgments, actions or proceedings, whether or not
seeking costs, damages, penalties or expenses, brought by any Person relating to
or in connection with USCo.



Section 1.02. Additional Definitions.  All terms of this Agreement which are not
defined in Section 1.01 shall have the meanings set forth in this
Agreement.  Capitalized terms used but not otherwise defined herein have the
meanings specified in the Share Exchange Agreement.
 
Section 1.03. Captions.  Article and Section captions and headings of this
Agreement are for convenience of reference only and in no way define, limit,
prescribe, expand or otherwise alter the scope or intent of this Agreement or in
any way affect this Agreement or any provision hereof.
 
Section 1.04. Interpretation.  Words in the singular number shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other genders as the context requires.  The terms “hereof,” “herein”
and “herewith” and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision unless otherwise
stated.
 
Section 1.05. Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the Governing Jurisdiction without
giving effect to choice of laws or conflicts of laws principles thereof as
though the entire Agreement were to be fully performed within the Governing
Jurisdiction among Persons who were all residents only of the Governing
Jurisdiction.
 
Section 1.06. Construction.  This Agreement shall be construed without regard to
any presumption or rule requiring construction against the party drafting any
instrument or causing any instrument to be drafted.
 
Section 1.07. Recitals.  The foregoing recitals are true and correct and are
hereby incorporated into this Agreement as if set forth at length herein.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF INDEMNITOR
 
The Indemnitor represents and warrants to the Indemnitees, at and as of the
Closing Date (as defined in the Share Exchange Agreement), solely with respect
to himself, all of the following:
 
Section 2.01. Legal Capacity.
 
(a) The Indemnitor has the power and the legal capacity to enter into and to
perform his obligations hereunder and to carry out the terms hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) The execution, delivery and performance by the Indemnitor of this Agreement
does not require any other approval or consent;
 
(c) This Agreement is in full force and effect, has been duly executed and
delivered by the Indemnitor, and constitutes the valid and binding obligation of
the Indemnitor, enforceable against the Indemnitor in accordance with its terms,
except as the enforceability thereof may be limited by Bankruptcy and Equity
Exceptions; and
 
(d) The execution, delivery and performance by the Indemnitor of this Agreement,
and the consummation of the Contemplated Transactions and the transactions
contemplated hereby, will not result in any violation of, breach of or default
under any contract, instrument, or agreement to which it is a party or by which
it or its property is bound, or of any license, permit, franchise, judgment,
writ, injunction, decree, order, law, ordinance, rule or regulation applicable
to it.
 
Section 2.02. Stock Ownership.  The Indemnitor is the sole record and beneficial
owner of the USCo Common Stock to be tendered and cancelled by him pursuant to
Section 4.05 of the Share Exchange Agreement (the “Cancelled Shares”), and the
Cancelled Shares are free and clear of all restrictions on transfer (other than
restrictions of general applicability under the Securities Act and state
securities laws), liens and taxes.  The Indemnitor is not a party to any option,
warrant, right, agreement or commitment providing for the disposition or
acquisition of any shares of USCo Common Stock (other than the Share Exchange
Agreement) or any other capital stock of USCo.  The Indemnitor is not a party to
any voting trust, proxy or other agreement or understanding with respect to the
transfer or voting of the Cancelled Shares.
 
ARTICLE III
COVENANTS OF INDEMNITORS
 
Section 3.01. Notice of Claims or Liens.  The Indemnitor will notify HKCo, in
writing, promptly upon learning of any existing, pending or threatened Third
Party Claims.
 
Section 3.02. Tender of Cancelled Shares.   Prior to the Closing, the Principal
USCo Stockholder shall tender to the Company for cancellation the Cancelled
Shares in accordance with Section 4.05 of the Share Exchange Agreement, and be
entitled to receive the consideration set forth therein.
 
Section 3.03. Further Assurances.  The Indemnitor shall use his best efforts to
perform or fulfill all conditions and obligations (a) to be performed or
fulfilled by him under this Agreement, (b) to be performed and fulfilled by USCo
under the Share Exchange Agreement and the other Contract Documents, so that the
Contemplated Transactions shall be consummated as soon as practicable.  In
addition, the Indemnitor shall from time to time execute, deliver, record,
register and file any and all further documents, agreements, and other
instruments and documents, and take all further actions which may be required
under applicable law or which HKCo and the HKCo Stockholder may reasonably
request, in order to effectuate the Contemplated Transactions and more fully
document any securities laws exemptions available with respect to the
Contemplated Transactions.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV
INDEMNIFICATION BY INDEMNITORS
 
Section 4.01. Indemnification.  Subject to the limitations on the survival of
the representations and warranties contained in Section 7.11 of the Share
Exchange Agreement, the Indemnitor hereby agrees to indemnify, defend and hold
harmless each Indemnitee from and against any losses, liabilities, damages,
deficiencies, costs or expenses (including interest, penalties and reasonable
attorneys’ fees and disbursements) based upon, arising out of or otherwise due
to (a) any inaccuracy in, or any breach of, any representation, warranty,
covenant or agreement of USCo contained in the Share Exchange Agreement (other
than Section 4.11 thereof) or in any document or other writing delivered
pursuant to the Share Exchange Agreement or any other Contract Document and (b)
the business or operations of MD Mortgage Corporation.
 
Section 4.02. Subsequent Events.  The Indemnitor’s liability hereunder shall be
unaffected by (i) any amendment or modification of the provisions of the Share
Exchange Agreement, or any other Contract Document, (ii) any extensions of time
for performance required by the Share Exchange Agreement or any other Contract
Document, (iii) the release (in whole or in part) of USCo from performance or
observance of any of the agreements, covenants, terms or conditions contained in
the Share Exchange Agreement or this Agreement by operation of law or otherwise,
whether made with or without notice to the Indemnitor, or (iv) any exculpatory
provision in the Share Exchange Agreement or any other Contract Document.
 
Section 4.03. Defenses.  The Indemnitor shall not claim that he has any defense
to his obligations hereunder other than performance of such obligations in
accordance with the terms of this Agreement or the non-existence of a default of
such obligations.  The Indemnitor indemnifies the Indemnitees against loss, cost
or expense incurred by reason of the assertion by the Indemnitor of any defense
to his obligations hereunder except the non-existence of a default by the
Indemnitor.  In no event shall HKCo or any of its Affiliates be required to seek
any remedy from or assert any claims or rights against any other Person
(including USCo) before seeking remedy against the Indemnitor, nor shall HKCo or
any of its Affiliates be required to post any bond or provide any notice in
connection with the enforcement of any remedies available to it at law or in
equity.
 
ARTICLE V
MISCELLANEOUS
 
Section 5.01. Survivorship.  The representations, warranties, covenants,
conditions and indemnities contained in this Agreement shall continue after and
survive the execution and delivery of this Agreement.
 
Section 5.02. Reliance.  The Indemnitees are entitled to rely upon each and
every representation and warranty contained in this Agreement notwithstanding
any independent investigations by the Indemnitees or their respective
beneficiaries, trustees, agents or representatives and no such independent
investigations nor the results of any such investigations shall be the basis of
any defense of any Indemnitor’s obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 5.03. Remedies.  The Indemnitee’s rights and remedies against the
Indemnitor hereunder shall be in addition to and not in lieu of all other rights
and remedies of the Indemnitees at law or in equity.
 
Section 5.04. Notices.  Unless otherwise specifically provided, all notices,
demands, consents, approvals or other communications (collectively, “Notices”)
shall be delivered to the parties in accordance with the procedures and to the
addresses set forth in Section 7.03 of the Share Exchange Agreement.
 
Section 5.05. Successors and Assigns.  This Agreement shall be binding upon the
Indemnitor and the heirs, successors, assigns and legal representatives of the
Indemnitor and shall inure to the benefit of the Indemnitees and the successors
and assigns of each respective Indemnitee.
 
Section 5.06. Conflict.  To the extent there is any conflict between the
provisions of this Agreement and the Share Exchange Agreement or the other
Contract Documents, the terms of this Agreement shall control.
 
Section 5.07. No Waiver.  No delay, forbearance or neglect by the Indemnitees in
the enforcement of any of the conditions of this Agreement or any of the
Indemnitees rights or remedies hereunder shall constitute or be construed as a
waiver thereof.  No waiver of any provision hereof, or any consent required
hereunder, shall be effective unless made in writing signed by or on behalf of
the party to be charged with such waiver.  No waiver shall be or be deemed to be
a continuing waiver or waiver in respect of any subsequent condition, breach or
default, either of a similar or different nature, unless expressly so stated in
such writing by the Indemnitees.
 
Section 5.08. Amendment.  No amendment, change, modification or addition to this
Agreement or any part hereof shall be effective unless made in writing and
signed by or on behalf of each party to be charged therewith.
 
Section 5.09. Counterparts.  This Agreement may be executed in two or more
counterparts, including by facsimile, each of which shall for all purposes be
deemed to constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when copies hereof,
when taken together, bear the signatures of each of the parties hereto.
 
Section 5.10. Severability
 
.  Should any clause, section or part of this Agreement be held or declared to
be void or illegal for any reason, all other clauses, sections or parts of this
Agreement which can be effected without such illegal clause, section or part
shall nevertheless continue in full force and effect.
 
Section 5.11. Consent to Jurisdiction.  The Indemnitor irrevocably submits to
the non-exclusive jurisdiction of any of the designated courts over any suit,
action or proceeding arising out of or relating to this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 5.12. Entire Agreement.  This instrument contains and constitutes the
entire agreement of the parties hereto regarding the subject matter hereof, and
supersedes all prior agreements, written or oral, between the parties regarding
the subject matter hereof.
 
[The remainder of this page is intentionally left blank; Signature page follows]
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Indemnity Agreement on the date first above written.
 

  MARSHALL DAVIS          
 
 
/s/ Marshall Davis       Name   


 
HONG KONG CHENXIN INTERNATIONAL
DEVELOPMENT LIMITED
         
 
By:
/s/ Bank Yu Po Fung       Name: Bank Yu Po Fung       Title:  Director          

 

 
FRESH GENERATION OVERSEAS LIMITED
         
 
By:
/s/ Bank Yu Po Fung      
Name: Bank Yu Po Fung
     
Title:  Director
         

 


[Signature Page to Indemnity Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 